            Case 1:18-cv-01551-ESH Document 45 Filed 10/15/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                  Plaintiffs,

                           v.

  UNITED STATES DEPARTMENT OF THE                     Civil Action No. 18-1551 (ESH)
  ARMY and MARK ESPER, in his official
  Capacity as Secretary, U.S. Department of the
  Army,

                 Defendants.



                                DEFENDANTS’ STATUS REPORT


       In accordance with the Court’s August 13, 2018 Order, Defendants respectfully submit

the following bi-weekly status report.

       1. The Court ordered Defendants to file bi-weekly status reports with any updates

regarding the Army’s policy with respect to administrative separation procedures applicable to

DEP and DTP members, as well as any intention to discharge any DEP or DTP member in

accordance with this policy. ECF No. 23.

       2.    On August 20, 2018, Defendants reported the Deputy Chief of Staff G-1 had

forwarded recommendations for consideration and approval relative to the administrative

separation procedures applicable to members of the DEP and DTP who receive unfavorable

MSSDs. ECF Nos. 24 and 24-1.

       3. On October 1, 2018, Defendants reported that they are still engaged in internal policy

analysis and development of courses of action relative to the policy. ECF No. 32.

       4.    Defendants continue to engage in internal discussions, analysis, and policy
          Case 1:18-cv-01551-ESH Document 45 Filed 10/15/18 Page 2 of 2



development. Defendants do not intend to discharge any DEP or DTP members in accordance

with the policy while it is still in development. In accordance with the Court’s August 13, 2018

Order, Defendants will file with the Court a description of the final policy at least 14 days prior

to any discharge order or separation proceeding initiated in accordance with the policy.

Dated: October 15, 2018                       Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar #472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar #924092
                                              Chief, Civil Division


                                              By: /s/ Jeremy A. Haugh_
                                              JEREMY A. HAUGH
                                              Special Assistant United States Attorney
                                              U.S. Attorney’s Office, Civil Division
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2574 (phone)
                                              (202) 252-2599 (fax)
                                              Jeremy.haugh@usdoj.gov

                                              Attorneys for Defendants




                                                 2
